Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 03/01/2021 Amendment in the application of Barth et al. for the "CONFIGURING A TOPOLOGY OF DEVICES TO SUPPORT SCALING OF AN EXCHANGE POINT" filed 10/16/2019.   This application is a continuation of 15/925,474, filed 03/19/2018, now U.S. Patent #10,476,779.  The amendment and response has been entered and made of record.  Claims 21, 23, 28, 30, 35, 37 have been amended.  The terminal disclaimers filed on 03/01/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimers have been recorded.   Claims 21-40 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
            Applicant's arguments with respect to the rejected claim 1 (Page 11, last paragraphs) that the cited references fail to teach or suggest “the number of copy of the route information”.  Applicant’s attention is directed to Figs. 1-3 of Gerber et al. (US#8,549,616) for the teaching of this limitation, in which the route reflector 120 of Fig. 1 forms a copy of a BGP advertisement that it receives, modifies the copy (-ies) of the received BGP advertisement, and sends and/or broadcasts the modified BGP advertisement. The example route reflector 120 also forwards the received BGP advertisement without modification (see also Fig. 6; Col. 3, line 25 to Col. 4, line 51 & Col. 7, lines 4-67). 
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.      Claims 21-22, 24-29, 31-36, 38-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chase et al. (US#2006/0029035) in view of Gerber et al. (US#8,549,616). 
Regarding claim 28, the references disclose a system and apparatus for managing route selection/distribution in a network, in accordance with the essential features of the claim.  Chase et al. (US#2006/0029035) discloses a system comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to (see Fig. 7 for device system includes processor, memory, I/O): determine, by one or more devices and based on a particular rule, a number of copies of one or more subsets of route information that a network device, of one or more network devices, is to generate (Chase et al.: Figs. 1-3; para [0022]-[0028]: route selection/distribution following standard BGP processing rules and see Figs. 4, 5; para. [0046]-[0054]: route selection/ distribution may be performed according to at least one rule operable to determine at least one preferable route from a set of available routes); determine, for the one or more subsets of the route information, route copy instructions that indicate the number of copies of the one or more subsets of the route information that the network device is to generate (Chase et al.: para [0004]-[0006]: the use of route-reflectors for selection and distribution of routing information); and provide, to the one or more network devices, the route copy instructions to cause the one or more network devices to generate route copy information for the one or more subsets of the route information (see Fig. 3; para [0019], [0040]-[0041] : router-based route-reflectors which perform route selection from the perspective of the route-reflector for selection and distribution of routing information).
However, Chase fails to teach the route copy instructions that indicate a number of copies of the one or more subsets of the route information.   In the same field of endeavor, Gerber et al. (US#8,549,616) discloses in Figs. 1-3 the block diagrams illustrated communication system 100 for facilitating communication services between a plurality of customer edge (CE) routers, in which route reflector 120 forms a copy of a BGP advertisement that it receives, modifies the Col. 3, line 25 to Col. 4, line 51: forming a copy of the first border gateway protocol advertisement; and modifying a parameter having a first value representing the first route target with a second value representing the second route target).
Regarding claim 29, the reference further teach wherein the route copy instructions further indicate locations of where to store copies of the one or more subsets of the route information (Chase et al.: para [0004]-[0006]: the use of route-reflectors for selection and distribution of routing information).
Regarding claim 31, the reference further teach wherein the number of copies is a number that allows every data structure associated with the network device to store either a subset, of the one or more subsets of the route information, or route copy information for the subset of the route information (Chase et al.: see Figs. 1-4; para [0021]-[0028]: the RCP uses BGP to send and receive routes for any defined address family such as IPv4, a virtual private network, and the like).
Regarding claim 32, a network hub may be an Internet Exchange Point (IXP), or Point of Present (PoP) or Network Access point (NAP), Commercial Internet Exchange (CIX) to offer internet services to attached devices and are well known in the art.
Regarding claim 33-34, the reference further teach wherein determine route distribution instructions for one or more sets of routes; and provide the route distribution instructions to a proxy network device; wherein the route copy instructions are determined after route distribution instructions are determined (Chase et al.: see Figs. 1-2; para [0022]-[0028]: coordinates route selection and distribution for a router with other configuration changes for that router).  

Regarding claims 35-36, 38-40, these claims differ from Chase et al. (US#2006/0029035) in view of Gerber et al. (US#8,549,616) in that the claims recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claims 28-29, 31-34 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Chase et al. (US#2006/0029035) in view of Gerber et al. (US#8,549,616) for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for managing route selection/distribution in a network, and easy to maintenance, upgrade.
One skilled in the art would have recognized the need for effectively and efficiently managing route selection/distribution in a network, and would have applied Gerber’s novel use of the route copy instructions to dynamically control access from VPNs to shared resources into Chase’s facilitating route selection and distribution for a router in IP networks.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Gerber’s methods and apparatus to dynamically control access from VPN to network-based shared resources into Chase’s method and apparatus for selecting routes for distribution within IP networks with the motivation being to provide a method and apparatus for configuring a topology of devices to support scaling of an exchange point.



Allowable Subject Matter
8.	Claims 23, 30, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the number of copies is determined based on a rule that indicates to generate copies of a subset, of the one or more subsets of the route information, that is provided to the network device, as specifically recited in the claims. 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

 THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Apr. 02, 2021
/MAN U PHAN/Primary Examiner, Art Unit 2477